DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. US20080067972A1 in view of Yun US20150132615A1 as evidenced by Holtstiege et al. “Toward High Power Batteries: Pre-lithiated carbon Nanospheres as High Rate Anode Material for Lithium Ion Batteries”; ACS Appl. Energy Mater. 2018, 1, 8, 4321–4331 Publication Date: July 26, 2018.
Regarding claim 1, Takami discloses a power supply system (1), or a storage battery, including a battery module (B) that include a first active material as a negative electrode active material which includes a titanium-containing oxide (Takami; FIG. 1; ¶35 and 39). Takami further includes a second battery module (A) that include a second carbonaceous active material (Takami; abstract, ¶58). 
Takami discloses suspending, or stopping, charge/discharge of battery modules A and B when a predetermined condition is met, such as reaching a predetermined temperature, or a temperature threshold (Takami; ¶124).
Takami does not explicitly teach a second active material having an operation electric potential lower than that of the first active material as a negative electrode active material; and that charging and discharging of the second batteries is based on the fact that the temperature of the storage battery is lower than a temperature threshold.
However, as taught by the applicant’s specification, the first active material can be any kind of titanium-containing oxide and the second active material can be any kind of carbonaceous material in order to achieve a second active material having an operation electric potential lower than that of the first active material (applicant’s specification; page 8, lines16-27 to page 9, lines 1-3).
Thus, because Takami discloses a first active material having a titanium containing oxide (LTO) and a second active material that is carbonaceous, it is inherent that the second active material has an operation electric potential lower than that of the first active material.
Yun discloses a charge and discharge control method of controlling charge and discharge of a storage battery (Yun; FIG. 4).
Yun discloses blocking, or stopping charge and discharge of the batteries based on a fact that a temperature of the storage battery is lower than a predetermined low temperature threshold value, or temperature threshold (Yun; ¶83) 
Because blocking is disclosed by Yun as occurring when the temperature data is below the low temperature threshold, it follows that charging or discharging the batteries occurs when the temperature is equal to or higher than the temperature threshold.
It would be obvious to a person of ordinary skill in the art to use the temperature of the battery as a threshold in order to provide protection against defects caused by temperature (Yun; ¶6).
Takami and Yun do not explicitly teach that the first and second battery have separate charging protocols.
However, it is well-known that carbonaceous batteries do not function well under lower temperatures. This is evidenced by Holtstiege, which teaches that graphite, or carbonaceous, anodes have plating when charging under low temperature (Holtstiege; page 4321, third paragraph). 
	Thus, it would be obvious to a person of ordinary skill in the art that when there is a carbonaceous active material, such as the case with battery module (B) of Takami, that charging is stopped when the temperature goes below a temperature threshold in order to avoid thickening on the anode.

Regarding claim 4, Takami teaches acquiring, as the temperature of the storage battery, a measurement value of a temperature at one point in the storage battery that is taken from the unit cell (21) positioned in a center state of the battery modules A and B (Takami; ¶122).
Regarding claim 5, Takami discloses a battery management unit (BMU) (5), or controller controls the charge/discharge of the power supply system (1) for the charging method of claim 1 (Takami; FIG. 1; ¶112).
Regarding claim 6, Takami discloses the charge/discharge control device of claim 5 and a power supply system (1) that is controlled by the battery management system (BMU) (5), or controller (Takami; FIG. 1; ¶112).
Regarding claim 7, Takami discloses a hybrid vehicle that the battery is mounted to (Takami; FIG. 1; ¶111-112).
Regarding claim 8, Takami discloses a hybrid vehicle, or a battery-mounted apparatus (Takami; FIG. 1; ¶111-112).
Takami discloses the charge/discharge control device of claim 5 and a power supply system (1) that is controlled by the battery management system (BMU) (5), or controller (Takami; FIG. 1; ¶112).
Regarding claim 9, Takami discloses a power supply system (1), or a storage battery, including a battery module (B) having a plurality of cells (21) that include a first active material as a negative electrode active material which includes a titanium-containing oxide (Takami; FIGS. 1 and 4; ¶35, 39, 114). Takami further includes a second battery module (A) having a plurality of cells that include a second carbonaceous active material (Takami; FIGS. 1 and 4; abstract, ¶58, 114). 
Takami discloses suspending, or stopping, charge/discharge of battery modules A and B when a predetermined condition is met, such as reaching a predetermined temperature, or a temperature threshold (Takami; ¶124).
Takami does not explicitly teach a second active material having an operation electric potential lower than that of the first active material as a negative electrode active material; and that charging and discharging of the second batteries is based on the fact that the temperature of the storage battery is lower than a temperature threshold.
However, as taught by the applicant’s specification, the first active material can be any kind of titanium-containing oxide and the second active material can be any kind of carbonaceous material in order to achieve a second active material having an operation electric potential lower than that of the first active material (applicant’s specification; page 8, lines16-27 to page 9, lines 1-3).
Thus, because Takami discloses a first active material having a titanium containing oxide (LTO) and a second active material that is carbonaceous, it is inherent that the second active material has an operation electric potential lower than that of the first active material.
Yun discloses a charge and discharge control method of controlling charge and discharge of a storage battery (Yun; FIG. 4).
Yun discloses blocking, or stopping charge and discharge of the batteries based on a fact that a temperature of the storage battery is lower than a predetermined low temperature threshold value, or temperature threshold (Yun; ¶83) 
Because blocking is disclosed by Yun as occurring when the temperature data is below the low temperature threshold, it follows that charging or discharging the batteries occurs when the temperature is equal to or higher than the temperature threshold.
It would be obvious to a person of ordinary skill in the art to use the temperature of the battery as a threshold in order to provide protection against defects caused by temperature (Yun; ¶6).
Takami and Yun do not explicitly teach that the first and second battery have separate charging protocols.
However, it is well-known that carbonaceous batteries do not function well under lower temperatures. This is evidenced by Holtstiege, which teaches that graphite, or carbonaceous, anodes have plating when charging under low temperature (Holtstiege; page 4321, third paragraph). 
Thus, it would be obvious to a person of ordinary skill in the art that when there is a carbonaceous active material, such as the case with battery module (B) of Takami, that charging is stopped when the temperature goes below a temperature threshold in order to avoid thickening on the anode.
Regarding claim 10, Takami teaches charging or discharging, out of the plurality of first batteries (21) of battery module B, only first batteries of an equal number (there are 5 illustrated in FIG. 4) to that of the second batteries (21) in battery module A in which charge and discharge are stopped (there are also 5 unit cells illustrated in battery module A in FIG. 4) (Takami; FIG. 4). Because the cutoff circuit is for the modules A and B and not for the individual cells, the entirety of module A or B are cutoff. Thus, there is an equal number.
Regarding claim 12, Takami discloses that parameters of the unit cell (21) is detected individually (Takami; ¶124. 
Takami discloses suspending, or stopping, charge/discharge of battery modules A and B when a predetermined condition is met, such as reaching a predetermined temperature, or a temperature threshold (Takami; ¶124).
Takami does not explicitly discloses that the  batteries are controlled independently of each other; and in some or all of the second batteries in which the temperature is lower than the temperature threshold, charge and discharge are stopped.
However, because Takami teaches that the parameters of the batteries are being detected individually, it would be obvious to a person of ordinary skill in the art that each of the batteries are also being controlled individually. 
Yun discloses a charge and discharge control method of controlling charge and discharge of a storage battery (Yun; FIG. 4).
Yun discloses blocking, or stopping charge and discharge of the batteries based on a fact that a temperature of the storage battery is lower than a predetermined low temperature threshold value, or temperature threshold (Yun; ¶83).
It would be obvious to a person of ordinary skill in the art to use the temperature of the battery as a threshold in order to provide protection against defects caused by temperature (Yun; ¶6). 
Regarding claim 13, Takami discloses a battery management unit (BMU) (5(, or controller controls the charge/discharge of the power supply system (1) for the charging method of claim 1 (Takami; FIG. 1; ¶112).
Regarding claim 14, Takami discloses the charge/discharge control device of claim 5 and a power supply system (1) that is controlled by the battery management system (BMU) (5), or controller (Takami; FIG. 1; ¶112).
Regarding claim 15, Takami discloses a hybrid vehicle that the battery is mounted to (Takami; FIG. 1; ¶111-112).
Regarding claim 16, Takami discloses a hybrid vehicle, or a battery-mounted apparatus (Takami; FIG. 1; ¶111-112).
Takami discloses the charge/discharge control device of claim 5 and a power supply system (1) that is controlled by the battery management system (BMU) (5), or controller (Takami; FIG. 1; ¶112).

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. US20080067972A1 in view of Yun US20150132615A1 as evidenced by Holtstiege et al. “Toward High Power Batteries: Pre-lithiated carbon Nanospheres as High Rate Anode Material for Lithium Ion Batteries”; ACS Appl. Energy Mater. 2018, 1, 8, 4321–4331 Publication Date: July 26, 2018 and further evidenced by Zhang et al. "Hybrid Lithium Iron Phosphate Battery and Lithium Titanate Battery Systems for Electric Buses," in IEEE Transactions on Vehicular Technology, vol. 67, no. 2, pp. 956-965, Feb. 2018, doi: 10.1109/TVT.2017.2749882.
Regarding claim 2, Takami teaches that a charge/discharge control circuit sends a signal to the charging/discharging cutoff circuits (27, 28) when a predetermined condition is met, such as when the temperature is equal to or higher than a predetermined temperature (Takami; ¶124).
Takami does not explicitly disclose that only the first batteries are charged/discharged when the temperature of the storage battery is lower than the temperature threshold, and only the second batteries are charged/discharged when the temperature of the storage battery is equal to or higher than the temperature threshold.
However, because battery module A and battery module B have different active materials, it would be obvious to a person of ordinary skill that they would also have different thresholds.	It is a well-known issue that at lower temperatures a graphite, or carbonaceous anode has a high tendency for lithium metal plating on the top of the graphite anode as evidenced by Holtstiege (Holtstiege; page 4321, third paragraph). Thus, it is not ideal to operate the graphite anode at lower temperatures. In FIG. 2, the specific capacity between graphite (triangles) and LTO (squares) are illustrated. At 20 degrees, the graphite maintains a better or similar performance as the LTO, however, at 0 degrees, the LTO performs substantially better than the graphite.
Further, as evidenced by Zhang, LTO batters are known for the fast charging and long battery life, and capability of operating at low temperatures (see table I: -35-55 degrees C), however, they are known to be more expensive and only run for a limited range due to a low energy density (page 956, first full paragraph in second column).
Thus, it would be obvious to a person of ordinary skill in the art to use only the graphite containing electrode at a predetermined temperatures of 20 degrees and higher and use only the LTO at temperatures less than 20 degrees. Further, it would be obvious to only operate the carbonaceous anode battery when the temperature is above 20 degrees since using the LTO battery simultaneously would increase the cost.
Regarding claim 3, Takami discloses that the battery module A contains a plurality of unit cells (21) (Takami; FIG. 4; ¶114).  The plurality of unit cells are configured to switch between a state in which charge and discharge are performed in all of the plurality of second batteries and a state in which charge and discharge are stopped in all of the plurality of second batteries (Takami; ¶123) 
Takami teaches that a charge/discharge control circuit sends a signal to the charging/discharging cutoff circuits (27, 28) when a predetermined condition is met, such as when the temperature is equal to or higher than a predetermined temperature (Takami; ¶124).
Takami does not explicitly disclose that all of the first batteries are charged/discharged when the temperature of the storage battery is lower than the temperature threshold, and all of the second batteries are charged/discharged when the temperature of the storage battery is equal to or higher than the temperature threshold.
However, because battery module A and battery module B have different active materials, it would be obvious to a person of ordinary skill that they would also have different thresholds.	It is a well-known issue that at lower temperatures a graphite, or carbonaceous anode has a high tendency for lithium metal plating on the top of the graphite anode as evidenced by Holtstiege (Holtstiege; page 4321, third paragraph). Thus, it is not ideal to operate the graphite anode at lower temperatures. In FIG. 2, the specific capacity between graphite (triangles) and LTO (squares) are illustrated. At 20 degrees, the graphite maintains a better or similar performance as the LTO, however, at 0 degrees, the LTO performs substantially better than the graphite.
Further, as evidenced by Zhang, LTO batters are known for the fast charging and long battery life, and capability of operating at low temperatures (see table I: -35-55 degrees C), however, they are known to be more expensive and only run for a limited range due to a low energy density (page 956, first full paragraph in second column).
Thus, it would be obvious to a person of ordinary skill in the art to use only the graphite containing electrode at a predetermined temperatures of 20 degrees and higher and use only the LTO at temperatures less than 20 degrees. Further, it would be obvious to only operate the carbonaceous anode battery when the temperature is above 20 degrees since using the LTO battery simultaneously would increase the cost.
Regarding claim 11,Takami teaches that a charge/discharge control circuit sends a signal to the charging/discharging cutoff circuits (27, 28) when a predetermined condition is met, such as when the temperature is equal to or higher than a predetermined temperature (Takami; ¶124).
Takami does not explicitly teach the stopping charge/discharge in first batteries, if the temperature is equal to or higher than the temperature threshold in the second batteries.
However, because battery module A and battery module B have different active materials, it would be obvious to a person of ordinary skill that they would also have different thresholds.	It is a well-known issue that at lower temperatures a graphite, or carbonaceous anode has a high tendency for lithium metal plating on the top of the graphite anode as evidenced by Holtstiege (Holtstiege; page 4321, third paragraph). Thus, it is not ideal to operate the graphite anode at lower temperatures. In FIG. 2, the specific capacity between graphite (triangles) and LTO (squares) are illustrated. At 20 degrees, the graphite maintains a better or similar performance as the LTO, however, at 0 degrees, the LTO performs substantially better than the graphite.
Further, as evidenced by Zhang, LTO batters are known for the fast charging and long battery life, and capability of operating at low temperatures (see table I: -35-55 degrees C), however, they are known to be more expensive and only run for a limited range due to a low energy density (page 956, first full paragraph in second column).
Thus, it would be obvious to a person of ordinary skill in the art to use only the graphite containing electrode at a predetermined temperatures of 20 degrees and higher and use only the LTO at temperatures less than 20 degrees. Further, it would be obvious to only operate the carbonaceous anode battery when the temperature is above 20 degrees since using the LTO battery simultaneously would increase the cost.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mondon et al. US20150162771A1 discloses that the charge/discharge controller controls the batteries by using the battery temperature information detected by the temperature detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859